Hovey, J.
This case comes before us upon a motion in error filed by the defendants, to reverse a judgment of the Court of Common Pleas for the county of Fairfield.
The action in which the judgment was rendered was brought originally before a justice of the peace by complaint, demanding one hundred dollars damages. The defendants *369demurred to the complaint, and the justice overruled the demurrer, and ordered the defendants to answer over. The defendants, disregarding the order, moved an appeal to the Court of Common Pleas, and the justice, without hearing the parties further or rendering judgment in favor of the plaintiff for his damages and costs, allowed the appeal. The defendants entered the appeal in the appellate court at the term to which it was taken, when the plaintiff amended his complaint by filing an additional count, and the defendants made answer thereto. The cause was then continued to the next term, when the defendants moved the court to erase it from the docket, hut the motion was denied. Pending the motion, the plaintiff further amended his complaint by raising thé damages demanded to the sum of one hundred and ten dollars. The cause was then tried to the jury, who returned a verdict in favor of the plaintiff, and judgment was rendered upon the verdict.
The defendants assigned several errors in the proceedings of the Court of Common Pleas; but the only question raised by the assignment which requires consideration is, whether that court had jurisdiction of the cause in which the judgment complained of was rendered. If it had, there was no error in its refusal to erase the cause from the docket, and, consequently, no error in the judgment. If it had not, its refusal to erase the cause was manifestly erroneous, and the judgment also was erroneous and must be reversed.
The Court of Common Pleas, at the time the proceedings in the cause were commenced and from thence until the judgment was rendered, had original jurisdiction of those causes only in which the matter in demand exceeded one hundred dollars but did not exceed five hundred dollars, and appellate jurisdiction in causes in which the matter in demand did not exceed the former sum. The General Statutes, tit. 19, ch. 4, § 1, direct that “all causes of action at law wherein the matter in demand does not exceed one hundred dollars, shall be heard and determined by a justice of the peace, subject to the right of appeal as hereinafter provided.” Section 2 of chapter 6, title 19, of the same *370statutes, recognizes the right of the defendant in any such action to appeal from a judgment of respondeat ouster on a plea in abatement, and makes provision for the disposition of the appeal in the appellate court. And § 15 of ch. 5, tit. 19, p. 415, of the General Statutes, provides that “ in all civil actions except those of summary process, brought before a justice of the peace, an appeal from any judgment rendered therein upon any issue may be had and allowed to either party.” The plaintiff contends that under this provision the appeal in the present case was properly taken and allowed, and that the' Court of Common Pleas acquired thereby jurisdiction of the cause. But to this claim there are insuperable objections. In the first place, if the claim should be sustained it will be in the power of the defendant in any civil action brought before a justice of the peace, to remove the cause by appeal to the Court of Common Pleas or the Superior Court before it has been heard and determined by the justice, and thus deprive that officer of an important part of his jurisdiction, and practically annul tfie provision hereinbefore recited, of § 1, ch. 4, tit. 19, of the General Statutes. It will also enable the defendant in any such action, by refusing-or neglecting to enter his appeal in the appellate court, to prevent the plaintiff from recovering judgment in that ■court for his damages and costs; as, in such a case, that court would have no jurisdiction to render such a judgment or any judgment except in affirmance of the judgment rendered by the justice. Gen. Stat., tit. 19, ch. 4., § 17, p. 416. In the .second place, the overruling of the demurrer to the plaintiff’s ■complaint was not a judgment in the sense in which that term is used in the statute. It was a determination of the matter of law in favor of the plaintiff, and established his Tight to a judgment for his damages and costs unless the ■defendants pleaded or answered over, but nothing more. It required an assessment of the damages and an adjudication by the court that the plaintiff recover the sum assessed with ■costs, to make the judgment complete. Sir William Blackstone, in commenting upon this subject says, that “when the .substance of .theTecord is completed and copies are delivered *371to the judges, the matter of law upon which the demurrer is grounded is, upon solemn argument, determined by the court and not by any trial by jury; and judgment is thereupon accordingly given. As in an action of trespass, if the defendant in his plea confesses the fact but justifies it causd venationis, for that he was hunting; and to this the plaintiff demurs, that is, he admits the truth of the plea but denies the justification to be legal; now, on arguing this demurrer, if the court be of opinion that a man may not justify trespass in hunting, they will give judgment for the plaintiff; if they think that he may, then judgment is given for the defendant. Thus is an issue in law or demurrer disposed of.” 3 Bla. Comm., 323. Judge Swift, speaking upon the same subject, says.—“ When the pleadings close in a demurrer to the declaration, the plea, the replication, or the rejoinder, the court must always give their opinion as to the sufficiency or insufficiency of that part of the pleadings to which the demurrer is taken; for instance, if the demurrer is taken to the declaration, they must say the declaration is sufficient or insufficient, according to their opinion. If they find the matter of law or demurrer in favor of the plaintiff, they must, after deciding that point, proceed to give judgment that the plaintiff recover such sum of debt or damages as they may think just, with his cost. If the determination be in favor of the defendant, then judgment must be rendered for his costs. As for instance, in a demurrer to the declaration, the proper form of entering up the judgment is—£ This court is of opinion that the plaintiff’s declaration is sufficient, and therefore consider and give judgment that the plaintiff recover of the defendant the proper sum in debt or damages, with his costs; ’ or otherwise—£ This court is of opinion that the plaintiff’s declaration is insufficient, and therefore consider and give judgment that the defendant recover his cost;’ and in like manner to a plea, replication, or rejoinder.” 1 Sw. Dig., 783, 784. •
These rules were so far modified by the legislature in 1872 as to allow a party, upon the oven-uling of a demurrer, to plead over and have the cause proceeded with, heard and *372determined upon its merits, in the same manner as if no demurrer had been interposed; but in all other respects they remain unchanged. So that if the party entitled to plead or answer over refuses or neglects so to do, as the defendants in this case did, the court must render judgment in favor of the plaintiff for his damages and costs, if the demurrer be determined in his favor; or otherwise, in favor of the defendant and for him to recover his costs. Unless that is done no foundation is laid for an aj>peal to a higher court. The appeal of the defendants in this case was, therefore, a nullity, and gave to the Court of Common Pleas no jurisdiction of the cause. Wildman v. Rider, 23 Conn., 172.
The plaintiff further contends that the defendants, by answering the amended complaint filed in the Court of Common Pleas, admitted the jurisdiction of that court and rendered its proceedings as valid and as binding as they would have been if the appeal had been taken from a lawful judgment. The conclusive answer to this claim is, that the appeal being unauthorized by law and therefore void, the Court of Common Pleas could not acquire jurisdiction by the admission or consent of the defendants. For it is an inflexible rule that where jurisdiction is not conferred by law it cannot be acquired by the act or agreement of the parties. Hart v. Granger, 1 Conn., 169; Perkins v. Perkins, 7 id., 567; Ives v. Finch, 22 id., 105; Andrews v. Wheaton, 23 id., 112; State v. Beecher, 25 id., 539; Olmstead’s Appeal from Probate, 43 id., 119; Charter Oak Bank v. Reed, 45 id., 391.
It is finally contended by the plaintiff, that the amendment of his complaint by raising the damages demanded to the sum of one hundred and ten dollars, put the case in the same position in which it would have stood if it had been brought originally to the Court of Common Pleas upon a complaint demanding that sum. But this claim cannot be sustained. The Court of Common Pleas, having no jurisdiction of the cause by the appeal, had no jurisdiction to allow the amendment, or to make any order except to dismiss the appeal and erase the cause from 'the docket as soon as the want of jurisdiction came to its knowledge.
*373The judgment complained of was, therefore, erroneous, and is reversed.
In this opinion Pardee and Granger, Js., concurred.